Citation Nr: 0408918	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  01-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis. 
 
2.  Entitlement to an initial evaluation in excess of 40 
percent for prostatitis. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic costochrondritis. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic rhinitis. 
 
5.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1959 until December 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Regional Office (RO) in Montgomery, 
Alabama that granted service connection for chronic 
prostatitis and costchondritis, each rated 10 percent 
disabling from January 28, 1999.  By rating action dated in 
February 2001, the 10 percent disability rating for 
costochrondritis was increased to 40 percent, effective from 
January 28, 1999.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected prostatitis and rhinitis are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  He states that he 
has had at least two ribs removed relating to costochondritis 
for which a 20 percent disability rating is indicated.  In a 
letter dated in March 2000, he requested that higher ratings 
be granted on an extraschedular basis.  

The appellant also contends that evidence of gastrointestinal 
disability was first shown in service when a hiatal hernia 
was diagnosed in November 1962.  He avers that he is totally 
disabled on account of service-connected disability.

Initially, the Board observes that in correspondence to the 
RO dated in March 2000, the veteran requested a personal 
hearing at the RO.  Although he subsequently declined a Board 
hearing in substantive appeals received in May 2000 and 
August 2001, it is unclear as to whether he still wants a 
hearing at the RO before a bearing officer.  This should be 
clarified with the appellant.

The record reflects that in a letter dated in April 1999, the 
veteran stated that he had received treatment at the 
Birmingham, Alabama VA facility since December 31, 1998.  It 
does not appear that these records have been obtained to any 
significant extent.  They should therefore be retrieved.  In 
September 1999 the Social Security Administration (SSA) 
awarded the veteran disability benefits.  The evidence on 
which the decision was based is not on file.

Finally, the record reflects that the veteran was last 
examined for VA compensation and pension purposes in August 
2000.  However, current VA examinations are indicated to 
ascertain the status of service-connected disability in terms 
of the specific rating schedule criteria, and for an opinion 
as to whether any current gastrointestinal disability is 
related to symptomatology in service.  Therefore, specialist 
examinations are warranted.

The Board also notes that a notice of disagreement was 
received in January 2002 to the February 2001 rating decision 
that, among other things, granted service connection for 
chronic rhinitis, rated 10 percent disabling, and denied a 
total disability rating based on individual unemployability.  
The Board observes that these issues have not been addressed 
in a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1998).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be contacted and 
asked if he still desires a hearing at 
the RO.  He should be furnished the 
appropriate release of information form 
in order to obtain any private and VA 
medical records pertaining to treatment 
for a gastrointestinal disorder, to 
include divirticulitus since his 
discharge from active duty to the 
present which have not been previously 
submitted and current records 
pertaining to treatment for the 
costochondritis and prostate 
disability.

3.  The RO should take the appropriate 
action to obtain a copy of the evidence 
on which a SSA decision was based.

4.  Complete VA outpatient records 
dating from December 31, 1998 should be 
requested from the Birmingham, Alabama 
VA and associated with the claims 
folder.

5.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
genitourinary specialist in order to 
determine the severity of the service-
connected prostatitis.  All necessary 
tests and studies deemed necessary 
should be conducted.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability.  Findings necessary to apply 
the pertinent rating criteria should be 
specifically set forth, including 
voiding frequency and interval, problems 
caused by obstructed voiding, the 
frequency of the need to change 
absorbent materials, frequency and 
management of infections, and any 
problems due to renal dysfunction.  

6.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
to determine the severity of the 
service-connected costochondritis.  All 
necessary tests and studies, including 
X- rays, deemed necessary should be 
performed.  Findings necessary to apply 
the pertinent rating criteria should be 
specifically set forth, to include 
whether or not the appellant has had 
any ribs removed on account of the 
disorder and how many.  If the 
costochondritis costochondritis affects 
the limitation of motion of any joint 
or the spine, range of motion studies 
should be preformed and the examiner is 
requested to indicate the normal range 
of motion for any joint tested.  

Additionally, the examiner should be 
requested to determine whether any 
involved joint or the spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
costochondritis.

Further, the examiner should be asked 
to express an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The claims folder must be made 
available to the examiner prior to the 
examination.

7.  The RO should schedule the veteran 
for a VA examination specialist in 
gastrointestinal disorders in order to 
determine the nature, severity, and 
etiology of the reported 
gastrointestinal disorder including 
diverticulitus.  All necessary tests 
and studies should be conducted.  
Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
gastrointestinal disability diagnosed, 
including diverticulitus, is related to 
his military service.  A complete 
rational for any opinion expressed 
should be included in the report.

8.  The RO should issue a statement of 
the case to the veteran and his 
representative pertaining to the issues 
of an evaluation in excess of 10 percent 
for chronic rhinitis, and entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
advised of the applicable time period for 
perfecting an appeal as to those issues.  
The RO is informed that these issues are 
not before the Board until timely 
perfected.

9.  Thereafter, the RO should 
readjudicate the claims on appeal, to 
include on an extraschedular basis and 
with consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999) where 
appropriate.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

